Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-6, 9-10, 12, 14, 16-20, 28-29, and 32-34 are presented for examination.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a communication module that is configured to output the at least one signal” in claim 28.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Page 18 states the module may be a transmitter and page 62 states the module may be an integrated circuit. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6, 9, 14, 20, and 28-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

               Referring to claim 3, claim 3 recites the limitation "the inlet openings" and “the inlet opening(s)” in lines 1 and 2, respectively.  There is insufficient antecedent basis for these limitations in the claim. Examiner interprets as the plurality of openings and the inlet opening or the plurality of inlet openings, respectively.
               Regarding claims 4-6, claims 4-5 contain the phrase "preferably…", which renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Examiner interprets as if the “preferably” clauses are deleted in each claim. Claim 6 depends from claim 5, therefore, it is rejected for the same reason.
               Referring to claims 9 and 14, claims 9 and 14 recite the limitation “an earmuff”. It is unclear if this is the same earmuff as in claim 1. Examiner interprets as the earmuff in each claim.
                 Referring to claims 20 and 29, claim 20 recites the limitation “the at least one physiological sensor is selected from the group consisting of..at least one physiological sensor comprises…”, however, this does not make sense. Examiner interprets as if “at least one physiological sensor comprises” is deleted. Claim 29 depends from claim 20, therefore, it is rejected for the same reasons.
                 Referring to claim 28, claim 28 recites the limitation “the at least one signal” in line 2. There is insufficient antecedent basis for this limitation in the claim. Examiner interprets as the signal data.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson et al. US Patent 5970160 (from IDS) in view of English Translation of Wu et al. Chinese Patent Publication No. 105213097 (the foreign document was on the IDS).

              Referring to claim 1, Nilsson et al. teaches a ring-shaped cushion (Fig. 1: sealing ring 3 with covering 6 and foam material 4 inside) for a hearing protector or audio headset (abstract: “Earmuff and method for changing the noise attenuation characteristic of an earmuff”), comprising a contact pad for sealing on a wearer's head (Fig. 1: sealing ring 3; Column 1, Lines 23-24: “the sealing ring of the earmuff seal efficiently against the user's head”) and an attachment for sealing with an earmuff (Fig. 4: bottom plate 5, flange 7 for attaching to cup 1 of earmuff), the cushion further having a sound insulation tube that inwardly defines an inner space, wherein the inner space corresponds to a space that is encircled by the sound insulation tube (Fig. 1: sealing ring 3 encircles an opening 19), the sound insulation tube being ring-shaped and extending between the contact pad and the attachment (Fig. 1: sealing ring 3 extends between top of ring 3 and bottom plate 5) wherein the sound insulation tube forms the only ring-shaped airtight seal connecting the contact pad and the attachment (Fig. 1: sealing ring 3; Column 1, Lines 23-24: “the sealing ring of the earmuff seal efficiently against the user's head”), and wherein the cushion comprises a ventilation passage extending through the cushion between an inlet opening in the contact pad and an area outside of the inner space (Fig. 4: ventilation apertures 31 in outer circumferential side portion 17 of ring 3; Column 4, Lines 7-9: “For the purpose of providing air flow communication between the holes 11 (and thus the interior of the sealing ring) and the environment,”).
              However, Nilsson et al. does not specify that the ventilation holes pass entirely through the cushion, but Wu et al, teaches the cushion comprises a ventilation passage extending entirely through the cushion between an inlet opening in the contact pad and an area outside of the inner space (Fig. 2: holes 27, 28 pass entirely through cushion block 25). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to pass the holes entirely through the cushion, as in Wu et al., in the cushion of Nilsson et al. because it can improve ventilation and “ensure air permeability.”
              Referring to claim 2, Nilsson et al. teaches a plurality of inlet openings, wherein the ventilation passage extends between the plurality of inlet openings in the contact pad and an area outside of the inner space (Column 4, Lines 57-67).
              Referring to claim 3, Nilsson et al. teaches the inlet opening or the inlet openings provide an open area and wherein the contact pad outside the inlet opening(s) provides a surface area, and wherein the ratio of the open area relative to the surface area is within a range of 30% to 45% (Column 4, Lines 57-67).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Nilsson so that the open area is in a range of 30-45% in the cushion of Nilsson et al. and Wu et al., since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, Nilsson et al. discloses that different placements are possible due to “ensuring the desired ventilation of the interior of the sealing ring.”
              Referring to claim 4, Nilsson et al. teaches the contact pad protrudes radially outwardly from a proximal side of the sound insulation tube, and wherein the sound insulation tube and the contact pad are preferably monolithically formed in one piece (Fig. 1: sealing ring 3 protrudes radially outward from an inner side; covering 6 of ring 3 is one piece).
              Referring to claim 5, Nilsson et al. teaches the cushion adjacent an outer circumference of the contact pad further comprises a circumferential collar protruding from the contact pad in a direction toward the attachment, wherein the collar and the contact pad are preferably monolithically formed in one piece (Fig. 1: sides of sealing ring 3 protrude from top surface toward plate 5; sides and top of covering 6 of ring 3 are one piece).
              Referring to claim 9, Nilsson et al. teaches the attachment comprises a seal for sealing with an earmuff (Column 1, Lines 22-33).

Claims 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gardner et al. US Patent No. 5420381 in view of Wu et al.

              Referring to claim 10, Gardner et al. teaches a ring-shaped cushion (Fig. 2: cushion 1 is ring shaped) for a hearing protector or audio headset (Column 1, Lines 5-6: “The field of art to which this invention pertains is hearing protection, and specifically acoustical earmuffs”), comprising a contact pad for sealing on a wearer's head (Fig. 2: top of cushion 1; Column 1, Lines 43-45; Column 2, Line 68- Column 3, Lines 1-2) and an attachment for sealing with an earmuff (Fig. 2: bottom of cushion 1 attaches with seal plate 3, which attaches to cup 4), the cushion further having a sound insulation tube that inwardly defines an inner space, wherein the inner space corresponds to a space that is encircled by the sound insulation tube (Fig. 2: cushion 1 forms a tube encircling an inner space around 2), the sound insulation tube being ring-shaped and extending between the contact pad and the attachment (Fig. 2: cushion 1 is ring shaped and extends from top contact surface to bottom, which attaches with seal plate 3) wherein the sound insulation tube forms the only ring-shaped airtight seal connecting the contact pad and the attachment (Fig. 2: cushion 1 is ring-shaped; Column 1, Lines 43-45; Column 2, Line 68- Column 3, Lines 1-2), the cushion is homogenously molded (Column 4, lines 63-68 to Column 5, lines 1-15).
              However, Gardner et al. does not teach a ventilation passage, but Wu et al, teaches the cushion comprises a ventilation passage extending entirely through the cushion between an inlet opening in the contact pad and an area outside of the inner space (Fig. 2: holes 27, 28 pass entirely through cushion block 25). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a ventilation passage, as in Wu et al., in the cushion of Gardner et al. because it can improve ventilation and “ensure air permeability.”
              Referring to claim 12, Gardner et al. teaches a ring-shaped cushion (Fig. 2: cushion 1 is ring shaped) for a hearing protector or audio headset (Column 1, Lines 5-6: “The field of art to which this invention pertains is hearing protection, and specifically acoustical earmuffs”), comprising a contact pad for sealing on a wearer's head (Fig. 2: top of cushion 1; Column 1, Lines 43-45; Column 2, Line 68- Column 3, Lines 1-2) and an attachment for sealing with an earmuff (Fig. 2: bottom of cushion 1 attaches with seal plate 3, which attaches to cup 4), the cushion further having a sound insulation tube that inwardly defines an inner space, wherein the inner space corresponds to a space that is encircled by the sound insulation tube (Fig. 2: cushion 1 forms a tube encircling an inner space around 2), the sound insulation tube being ring-shaped and extending between the contact pad and the attachment (Fig. 2: cushion 1 is ring shaped and extends from top contact surface to bottom, which attaches with seal plate 3) wherein the sound insulation tube forms the only ring-shaped airtight seal connecting the contact pad and the attachment (Fig. 2: cushion 1 is ring-shaped; Column 1, Lines 43-45; Column 2, Line 68- Column 3, Lines 1-2), the contact pad is made of a material exhibiting a Shore hardness A within a range of 20 to 40 (Table 8 shows many cushions with hardness in said range). 
              However, Gardner et al. does not teach a ventilation passage, but Wu et al, teaches the cushion comprises a ventilation passage extending entirely through the cushion between an inlet opening in the contact pad and an area outside of the inner space (Fig. 2: holes 27, 28 pass entirely through cushion block 25). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a ventilation passage, as in Wu et al., in the cushion of Gardner et al. because it can improve ventilation and “ensure air permeability.”

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson et al. and Wu et al., as shown in claim 1 above, and further in view of Hiselius US Patent No. 5815842 (from IDS).

              Referring to claim 14, Nilsson et al. and Wu et al. do not teach a cup sound attenuator, but Hiselius teaches adjacent the attachment of the cushion a nonporous and cup-shaped sound attenuator for insertion into an earmuff, the sound attenuator having an outer attenuator shell and a plurality of sound-attenuating structures which protrude from the attenuator shell (Column 2, Lines 57-67). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a sound attenuator in the earmuff, as taught in Hiselius, in the cushion of Nilsson et al. and Wu et al., because it further helps to block out external noise.


Claims 17-19, 28, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson et al. and Wu et al., as shown in claim 1 above, and further in view of Kim US Publication No. 20170339484 (from IDS) and Rothkopf US Publication No.20160058375.

              Referring to claim 17, Wu et al. teaches the ventilation passage that extends entirely through the cushion (Fig. 2: holes 27, 28 pass entirely through cushion block 25), however, Nilsson et al. and Wu et al. do not teach a physiological sensor, but Kim teaches at least one physiological sensor, wherein the at least one physiological sensor is configured to generate signal data associated with one or more physiological parameters of the wearer (para 0036). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a physiological sensor, as taught in Kim, in the cushion of Nilsson et al. and Wu et al. because “the condition evaluation subsystem may also present visual alerts and automatically trigger remedial actions” based on the bio-signals and “other actions (non-musical) can be initiated by the system, for example the invention device can be connected to network of physical objects accessed through the Internet (“Internet of Things”) to manipulate other devices or other machines (e.g., light color and brightness)” as well as other applications such as “neurotraining, perceptual learning/training, neurofeedback, neurostimulation” and it allows for headphones that can be “adapted to modulate personal playlists that adapt to a users preferences, particularly to their state of mind and/or emotions”.
              However, Nilsson et al., Wu et al., and Kim do not teach the sensor in a hole per se, but Rothkopf teaches at least one physiological sensor disposed within the passage (para 0021). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to put the sensor in a hole, as taught in Rothkopf, in the cushion of Nilsson et al., Wu et al., and Kim, because it keeps the sensor from protruding and being too uncomfortable. Further, it allows the sensor to be added to an already existing hole because there are many in the cushion of Nilsson et al. and Wu et al. 
              Referring to claim 18, Kim teaches the at least one physiological sensor is powered with a battery that is disposed inside the cushion (paras 0039, 0048). Motivation to combine is the same as in claim 17.
              Referring to claim 19, Kim teaches the at least one physiological sensor is powered by a power source of the earmuff (paras 0039, 0048). Motivation to combine is the same as in claim 17.
              Referring to claim 28, Kim et al. teaches a communication module that is configured to output the at least one signal to one or more of the hearing protector, the audio headset, or an external computing system (paras 0037, 0048). Motivation to combine is the same as in claim 17.
              Referring to claim 32, see rejections above regarding the cushion of claims 1 and 17 for a cushion according to claim 17 and Nilsson et al. teaches a system comprising: a hearing protector comprising two earmuffs for positioning on a head of a wearer (abstract; Fig. 1) and Wu et al. also teaches a hearing protector comprising two earmuffs for positioning on a head of a wearer (Fig. 2) and Kim teaches a computing device with processing circuitry configured to: receive, from the at least one physiological sensor, the signal data associated with the one or more physiological parameters of the wearer; and output, based on the signal data, an alert associated with a physiological condition of the wearer (paras 0037, 0061). Motivation to combine is the same as in claims 1 and 17.

Claims 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson et al., Wu et al., Kim, and Rothkopf as shown in claims 1, 17, and 32 above, and further in view of Tzvieli et al. US Publication No. 20180092586.

              Referring to claim 33, Nilsson et al., Wu et al., Kim, and Rothkopf do not teach determining a probability of a condition, but Tzvieli et al. teaches the computing device is further configured to: determine, based on the signal data, a probability of the physiological condition of the wearer; and responsive to determining that the probability exceeds a threshold, output the alert associated with the physiological condition of the user (para 0116). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to determine probability and compare to a threshold, as taught in Tzvieli et al., in the system of Nilsson et al., Wu et al., Kim, and Rothkopf, because this process allows the system to determine how serious the problem is and alert the user once the condition reaches a critical level so that the user can act accordingly.
              Referring to claim 34, Kim teaches the computing device is further configured to: send the signal data to an external computing system via a cloud network; receive, from the external computing system, an indication of the physiological condition of the wearer; and responsive to receiving the indication, output the alert (paras 0037, 0061, 0103). A person having ordinary skill in the art before the effective filing date of the claimed invention would have had good reason to pursue the known finite options of processing the bio-signals locally, remotely, or using a combination of both, as in Kim, in the system of Nilsson et al., Wu et al., Kim, Rothkopf, and Tzvieli et al., therefore it would have been obvious to try sending the bio signals externally and then receiving an indication back so as to alert the user locally. Further, if the signal is sent into the “cloud”, as in Kim para 0103, then an indication would need to be sent back to the user in order for the user to actually be alerted, as in para 0061.

Allowable Subject Matter
Claim 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6, 20, and 29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claims 6 and 16, Nilsson et al. and Wu et al. teach most of the limitations of claims 6 and 16, however, they do not, alone or in combination with other prior art of record, teach a gap between a free end of a collar or dividing wall and the attachment that closes when there is compression of the cushion in combination with other recited elements in the claim. 
Regarding claims 20 and 29, Nilsson et al., Wu et al., Kim, and Rothkopf teach most of the limitations of claim 20, however, they do not, alone or in combination with other prior art of record, teach the at least one physiological sensor being selected from a group consisting of an EEG electrode, an EDA electrode, an optical sensor, and a PPG sensor in combination with other recited elements in the claim. 
Claim 29, which depend on claim 20, is narrower in scope than claim 20, and therefore, Nilsson et al., Wu et al., Kim, and Rothkopf alone or in combination with other prior art of record, do not teach or make obvious to combine the further limitations.

Conclusion
Examiner respectfully requests, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application. 
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A FALEY whose telephone number is (571)272-3453.  The examiner can normally be reached on Monday to Thursday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHERINE A FALEY/Primary Examiner, Art Unit 2652